DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, with respect to 35 USC 112(b) and 35 USC 103 have been fully considered and are persuasive.  The rejection of 6/3/2021 has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of new interpretation and examination of multiple holes located in the distribution manifold. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-9, 11-12, 14-15, 17-21, 23-32 are rejected under 35 U.S.C. 103 as being unpatentable over Hellgren et al. US20120243970 in view of Bucaro et al. US 7597537 .
Regarding claim 31, Hellgren discloses:
A turbine engine (Fig 1) comprising: 
an annular casing (Fig 2: 20) having an exterior wall (24) and at least one flange (31 and 30) radially from the exterior wall (Both 30 and 31 have a wall extending from 24); 
a distribution manifold (Tubs of 27 and 28) radially spaced from the exterior wall extending (Tubs of 27 and 28 spaced from wall 24), at least partially, circumferentially about the exterior wall  (Tubes connecting to 27 and 28 spaced from 24 and extends around 20),
the distribution manifold (Tubs of 27 and 28) comprising 
a supply tube (Tube connecting to 27) 
and a collection tube (Tube connecting to 28) axial spaced from the supply tube (Tube 27 and 28 are axial spaced from another), 
at least one flow conduit (50) extending at least partially, circumferentially about and within the exterior wall (50); 
at least one inlet conduit (Conduit through 30) extending radially through and within the at least one flange to fluidly connect the supply tube to the flow conduit (Connects tube that is connected to 27 to the 50); and 
at least one outlet conduit (Conduit through 31) circumferentially spaced from the at least one inlet conduit (31 is spaced from 30) extending radially through (Connects tube that is connected to 28 to the 50).  
However, Hellgren is silent as to: 
a supply tube including multiple holes facing the at least one flange.
From the same field of endeavor, Bucaro teaches:
a supply tube (Fig 3: 54) including multiple holes facing the at least one flange (54 faces the manifold flange).
Hellgren teaches that the section can be any radius around the ring (Par 40). Bucaro then teaches that the sections can repeat and have multiple holes extending from the supply tube (Fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gellgren to have the cooling sections to repeat and have the supply conduit and collection conduit with multiple holes to make more efficient use of the thermal control air (Col 1, line 25-30).
Regarding claim 2, Hellgren discloses all of the above limitations. However, Hellgren is silent as to:
wherein the distribution manifold comprises multiple discrete circumferential segments.  
From the same field of endeavor, Bucaro teaches 
wherein the distribution manifold (Fig 3: 54) comprises multiple discrete circumferential segments (54 in multiple sections going into multiple 61).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Hellgren to have multiple segment and 
Regarding claim 3, Hellgren discloses all of the above limitations. However, Hellgren is silent as to:
wherein the distribution manifold extends all the way around the annular casing.  Page 2 of 12Application No.: 15/831,799Attorney Docket No.: 317255-US-1/72266-0439
From the same field of endeavor, Bucaro teaches 
wherein the distribution manifold (Fig 3: 54) extends all the way around the annular casing (54 extends around the casing).  
The modification is covered by the modification in claim 2.
Regarding claim 7, Hellgren discloses:
wherein the at least one flow conduit extends circumferentially all the way around and within the annular casing (Par 39: Wall sections can be at any length and extend all 360 degrees of the ring 24).
Regarding claim 8, Hellgren discloses all of the above limitations. However, Hellgren is silent as to:
wherein the annular casing comprises multiple segments each having the at least one flange at which each consecutive segment is connected.  
From the same field of endeavor, Bucaro teaches 
wherein the annular casing comprises multiple segments (Multiple segments 61 on casing) each having the at least one flange (61) at which each consecutive segment is connected.  
The modification is covered by the modification in claim 2.
Regarding claim 9, Hellgren discloses:
wherein the at least one flow conduit is provided radially interior of the flange (Fig 2: 51 and 52 extend into the 30 and 31).
Regarding claim 11, Hellgren discloses all of the above limitations. However, Hellgren is silent as to:
wherein the distribution manifold comprises multiple holes facing the annular casing and the holes are impingement holes for impingement cooling or heating.  
From the same field of endeavor, Bucaro teaches 
wherein the distribution manifold (Fig 3: 54) comprises multiple holes facing the annular casing and the holes are impingement holes for impingement cooling or heating (Fig 3: 54 has many holes 68 that are used for cooling).  
The modification is covered by the modification in claim 2.
Regarding claim 12, Hellgren discloses:
wherein the distribution manifold, the at least one flow conduit, the at least one inlet conduit, and the at least at least one outlet conduit are part of a closed system (Fig 2: Pipe to 27 through 30 then 51 then 50 then 52 then 31 and out through the pipe of 28 is a closed loop system).  
Regarding claim 14, Hellgren discloses:
a heat exchanger (Fig 3: par 37: (42)) selectively coupled to the distribution manifold via a valve (Par 36: Valve between 28 and 41 that connects to 42).  
Regarding claim 32, Hellgren discloses:
wherein the multiple holes are impingement holes for impingement cooling or heating (Cooling air impinges onto the surface in the channel that cools 24).

Regarding claim 15, Hellgren discloses:
A clearance control system for a turbine engine, the clearance control system (Par 60: Controlling the diameter of the ring) comprising: 
an annular casing (Fig 2: 20) having an exterior wall (24) and at least one flange (31 and 30) extending radially from the exterior wall (Both 30 and 31 have a wall extending from 24); 
a distribution manifold (Tubs of 27 and 28) comprising a supply tube (Tube connecting to 27) and a collection tube (Tube connecting to 28), 
the distribution manifold radially spaced from the exterior wall and having at least one portion extending at least partially, circumferentially about the exterior wall (Tubes connecting to 27 and 28 spaced from 24 and extends around 20); and 
at least one flow conduit (50) extending at least partially, circumferentially about and within the exterior wall (50); 
and at least one connecting conduit (Conduit through 30 or 31) defined by the singular wall (Conduit through 30 or 31 that is a singular wall), and extending radially through and within the at least one flange to fluidly connect the distribution manifold to the at least one flow conduit (Connects tube that is connected to 27 or 28 to the 50).  
However, Hellgren is silent as to: 
multiple holes located within at least one of the supply tube or the collection tube, the multiple holes facing the at least one flange.

multiple holes located within at least one of the supply tube (Fig 3: 54) or the collection tube, the multiple holes facing the at least one flange (54 faces the manifold flange).
Hellgren teaches that the section can be any radius around the ring (Par 40). Bucaro then teaches that the sections can repeat and have multiple holes extending from the supply tube (Fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gellgren to have the cooling sections to repeat and have the supply conduit and collection conduit with multiple holes to make more efficient use of the thermal control air (Col 1, line 25-30).
Regarding claim 17, Hellgren discloses:
wherein the connecting conduit comprises at least one inlet conduit (Conduit through 30) and at least one outlet conduit (Conduit through 31).  
Regarding claim 18, Hellgren discloses all of the above limitations. However, Hellgren is silent as to:
wherein the annular casing comprises multiple segments each having the at least one flange at which each consecutive segment is connected.  
From the same field of endeavor, Bucaro teaches 
wherein the annular casing comprises multiple segments (Multiple segments 61 on casing) each having the at least one flange (61) at which each consecutive segment is connected.  

Regarding claim 19, Hellgren discloses all of the above limitations. However, Hellgren is silent as to:
wherein the multiple holes are impingement holes for impingement cooling or heating.  
From the same field of endeavor, Bucaro teaches 
wherein the multiple holes (Fig 3: Holes of  54) are impingement holes for impingement cooling or heating (Fig 3: 54 has many holes 68 that are used for cooling).  
The modification is covered by the modification in claim 18.
Regarding claim 20, Hellgren discloses:
a heat exchanger (Fig 3: par 37: (42)) selectively coupled to the distribution manifold via a valve (Par 36: Valve between 28 and 41 that connects to 42).  
Regarding claim 26, Hellgren discloses:
wherein the at least one flow conduit is provided radially interior of the at least one flange (Fig 2: 51 and 52 extend into the 30 and 31).  
Regarding claim 27, Hellgren discloses:
wherein the at least one connecting conduit comprises at least one inlet conduit fluidly connected to the supply tube (Connects tube that is connected to 27 to the 50) and at least one outlet conduit fluidly connected to the collection tube (Connects tube that is connected to 28 to the 50).  
Regarding claim 28, Hellgren discloses:
wherein the supply tube and the collection tube are axially spaced from and next to each other (Tubes connecting to 27 and 28 spaced from and next to another).
Regarding claim 29, Hellgren discloses all of the above limitations. However, Hellgren is silent as to:
wherein the supply tube and the collection tube are multiple discrete circumferential segmented portions.  
From the same field of endeavor, Bucaro teaches 
wherein the supply tube and the collection tube are multiple discrete circumferential segmented portions (54 in multiple sections going into multiple 61).  
The modification is covered by the modification in claim 18.
Regarding claim 30, Hellgren discloses:
wherein impinging the fluid further comprises impinging the fluid onto the flange. (Cooling air impinges onto the surface in the channel that cools 24).

Regarding claim 21, Hellgren discloses:
A method of distributing fluid within an annular casing (Fig 2: 20) for a turbine engine (Par 60: Controlling the diameter of the ring of a turbine engine)
flowing the fluid (Fluid being the arrowed line) through a supply tube (Tube connecting to 27) of a distribution manifold at least partially circumscribing the annular casing (Tubes connecting to 27 extends around 20); Page 4 of 12Application No.: 15/831,799 Attorney Docket No.: 317255-US-1/72266-0439 
flowing the fluid (Fluid being the arrowed line) through an inlet conduit (Conduit through 30) formed within a flange extending radially from the annular casing (Conduit through 30 that is a singular wall); 
passing the fluid (Fluid being the arrowed line) from the supply tube through the inlet conduit to a flow conduit within an exterior wall of the annular casing (Connects tube that is connected to 27 to the 50); 
flowing the fluid (Fluid being the arrowed line) through the flow conduit and at least partially circumscribing the fluid about the annular casing to exchange heat between the annular casing and the fluid (Fluid is the 50 line to provide cooling); 
flowing the fluid (Fluid being the arrowed line) through an outlet conduit (Conduit through 31) formed within the singular wall circumferentially spaced from the inlet conduit (Conduit through 31 that is a singular wall); and 
passing the fluid (Fluid being the arrowed line) from the flow conduit through the outlet conduit to a collection tube of the distribution manifold (Tube connecting to 28).  
However, Hellgren is silent as to: 
multiple holes located within at least one of the supply tube or the collection tube, the multiple holes facing the at least one flange.
From the same field of endeavor, Bucaro teaches:
multiple holes located within at least one of the supply tube (Fig 3: 54) or the collection tube, the multiple holes facing the at least one flange (54 faces the manifold flange).
Hellgren teaches that the section can be any radius around the ring (Par 40). Bucaro then teaches that the sections can repeat and have multiple holes extending from the supply tube (Fig 3). 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified Gellgren to have the cooling sections to repeat and have the supply conduit and collection conduit with multiple holes to make more efficient use of the thermal control air (Col 1, line 25-30).
Regarding claim 23, Hellgren discloses:
wherein passing the fluid further comprises flowing the fluid through the inlet conduit or the outlet conduit (Fig 2: 27 or 28) located in the a flange (Fluid flows through inlet 27 and outlet 28 in the flange 30 and 31).
Regarding claim 24, Hellgren discloses:
heating the annular casing (Par 60: Controlling the diameter of the ring of a turbine engine through the heating and cooling of the ring).
Regarding claim 25, Hellgren discloses:
cooling the annular casing (Par 60: Controlling the diameter of the ring of a turbine engine through the heating and cooling of the ring).

Claim 13 are rejected under 35 U.S.C. 103 as being unpatentable over Hellgren et al. US20120243970 and Bucaro et al. US 7597537 as applied to claim 31 above, and further in view of Werkheiser et al. US 20170321568.
Regarding claim 13, Hellgren discloses all of the above limitations. However, Hellgren is silent as to:
wherein the at least one flow conduit includes at least one flow enhancer.  
From the same field of endeavor, Werkheiser teaches:
wherein the at least one flow conduit includes at least one flow enhancer. (Figure 3:140/142) (Paragraph 0043, lines 1-9). 
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flow conduit of Hellgren with the addition of a dimple or bulge as taught by Werkheiser for the purpose of decreasing vorticity which improves the performance of the active clearance control system (Paragraph 0043, lines 8-9).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew J Marien whose telephone number is (469)295-9159.  The examiner can normally be reached on 10:00 am- 6:00 pm CST, Monday through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/A.M./Examiner, Art Unit 3745 

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747